Third District Court of Appeal
                               State of Florida

                          Opinion filed August 9, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                              No. 3D17-1418
                 Lower Tribunal Nos. 13-24884 & 09-16471A
                            ________________


                               Titus L. Henley,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Cristina
Miranda, Judge.

     Titus. L Henley, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, SCALES, and LUCK, JJ.

     SUAREZ, J.

     Titus L. Henley appeals from an order revoking his probation and seeks

appointment of appellate counsel. It appears from the record that Henley was
represented by court-appointed counsel at the probation violation hearing, case no.

F09-16471A. The probation revocation sentencing order states that the defendant

has a right to assistance of counsel in taking an appeal from that order.

         In the context of a pending criminal proceeding where it is clear that the

defendant is currently represented by counsel and hasn’t explicitly sought to

discharge counsel in those proceedings, then dismissal per Logan would be

appropriate. See Logan v. State, 846 So. 2d 472 (Fla. 2003); see also Murray v.

State, 1 So. 3d 407, 408 (Fla. 2d DCA 2009) ( holding that prohibition on pro se

motions by defendants who are represented by counsel only extends to the

proceedings in which counsel represents the defendant).          Here, however, the

criminal proceeding has concluded and the order revoking Henley’s probation and

imposing sentence has been rendered. The Order itself states that the court advised

the defendant of his right “to the assistance of counsel in taking said appeal at the

expense of the State upon showing indigence.” There is nothing in the record

before us to indicate that defendant’s counsel – appointed for the violation of

probation hearing – was also appointed for purposes of appeal from that sentencing

order.     We therefore remand to the trial court for determination of Henley’s

eligibility to have counsel appointed for purposes of appeal from the revocation of

probation and sentence.




                                          2